DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021, 12/13/2020, 2/7/2020, and 8/14/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "the vibration-proof lens group" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is suggested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. US 2014/0268365.
Regarding claim 1, Nishio discloses a zoom optical system ([0034], Fig 4A-4C, zoom lens) comprising, in order from an object: a first lens group having a positive refractive power ([0151], G1); a second lens group having a negative refractive power ([0151], G2); a third lens group having a positive refractive power ([0151], G3); and a subsequent lens group ([0151], G4 and G5), wherein upon zooming, a distance between the first lens group and the second lens group changes ([0055], the first lens unit moves during zooming and has been interpreted as a change in distance between the first and second lens unit),  a distance between the second lens group and the third lens group changes ([0137]), and a distance between the third lens group and the subsequent lens group changes ([0137]), the subsequent lens group comprises a focusing lens group that has a negative refractive power (G5) and moves upon focusing ([0137]), and the following conditional expressions are satisfied: 0.18 < (-fF) / f1 < 0.30 ([0164], Example 4, ( -(-10.47)/58.31) = .20 which is within the claimed range),  0.84 < (-f2) / f3 < 1.20 ([0164], Example 4, (-(10.47)/11.94)= .87 which is within the claimed range) where fF: a focal length of the focusing lens group ([0137], focusing interpreted to be done by f2), f1: a focal length of the first lens group (f1), f2: (f2), and f3: a focal length of the third lens group (f3).
Regarding claim 2, Nishio discloses wherein upon zooming from a wide-angle end state (Fig 4A) to a telephoto end state (Fig 4C), the first lens group moves toward the object ([0137], Focusing may be performed by advancing the entirety of the lens system).
Regarding claim 3, Nishio discloses wherein the focusing lens ([0152], G1 during focusing) group comprises: at least one lens having a positive refractive power ([0153], L2); and at least one lens having a negative refractive power ([0153], L1).
Regarding claim 8, Nishio discloses wherein the subsequent lens group ([0151], G4 and G5) comprises: a lens that is disposed to an image side of the focusing lens group ([0137], Focusing may be performed by advancing the entirety of the lens system), and has negative refractive power ([0153], L10); and a lens that is disposed to an image side of the lens having negative refractive power (L11), and has positive refractive power ([0153], L11).
Regarding claim 10, Nishio discloses an optical apparatus comprising the zoom optical system (Fig 11, image pickup lens 2) according to claim 1. 
Regarding claim 11, Nishio discloses an imaging apparatus (2) comprising: the zoom optical system (Fig 4A – Fig 4C) according to claim 1; and an imaging unit (1, camera) that takes an image formed by the zoom optical system ([0180]).
Regarding claim 12, Nishio discloses a method for manufacturing a zoom optical system ([0034], Fig 4A-4C, zoom lens) comprising, in order from an object: a first lens group having a positive refractive power ([0151], G1); a second lens group having a ([0151], G2); a third lens group having a positive refractive power ([0151], G3); and a subsequent lens group ([0151], G4 and G5), arranging the lens groups in a barrel such that (Fig 11, lens system is shown within a barrel),upon zooming, a distance between the first lens group and the second lens group changes ([0055], the first lens unit moves during zooming and has been interpreted as a change in distance between the first and second lens unit), a distance between the second lens group and the third lens group changes ([0137]), and a distance between the third lens group and the subsequent lens group changes ([0137]), configuring the subsequent lens group comprises a focusing lens group that has a negative refractive power (G5) and moves upon focusing ([0137]), and the following conditional expressions are satisfied: 0.18 < (-fF) / f1 < 0.30 ([0164], Example 4, ( -(-10.47)/58.31) = .20 which is within the claimed range),  0.84 < (-f2) / f3 < 1.20 ([0164], Example 4, (-(10.47)/11.94)= .87 which is within the claimed range) where fF: a focal length of the focusing lens group ([0137], focusing interpreted to be done by f2), f1: a focal length of the first lens group (f1), f2: a focal length of the second lens group (f2), and f3: a focal length of the third lens group (f3).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. US 2014/0268365 in view of Kuroda et al. US 2008/0218875.
Regarding claim 4, Nishio discloses the invention as described in claim 1 but does not teach wherein the second lens group comprises a vibration-proof lens group movable so as to have a displacement component in a direction perpendicular to an optical axis in order to correct an image blur. However, in a similar field Kuroda teaches wherein the second lens group ([0082], shifting one lens group or more of the lens groups included in the lens system) comprises a vibration-proof lens group movable so as to have a displacement component in a direction perpendicular to an optical axis in order to correct an image blur ([0082], drive system to shift the lens groups and a control system to shift the drive system according to an output from the detection system can provide a vibration-free optical system). It would have been obvious to one of skill of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Nishio with the vibration free lenses of Kuroda to reduce fluctuation of aberration (Kuroda, [0083]).
Regarding claim 5, Nishio discloses the invention as described in claim 1 but does not teach wherein the vibration-proof lens group consists of, in order from the object: a lens having a-negative refractive power; and a lens having a-positive refractive power. However, Kuroda teaches wherein the vibration-proof lens group ([0082], drive system to shift the lens groups and a control system to shift the drive system according to an output from the detection system can provide a vibration-free optical system) consists of, in order from the object: a lens having a negative refractive ([0056], GR2, GR4, GR6); and a lens having a-positive refractive power ([0056], GR1, GR2, GR3). It would have been obvious to one of skill of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Nishio with the vibration free lenses of Kuroda to reduce fluctuation of aberration (Kuroda, [0083]).
Regarding claim 6, Nishio discloses the invention as described in claim 5 but does not teach wherein the following conditional expression is satisfied: 0.80 < nN/nP < 1.00 where nN: a refractive index of the lens having the negative refractive power in the vibration-proof lens group, and nP: a refractive index of the lens having the positive refractive power in the vibration-proof lens group. However, Kuroda teaches wherein the following conditional expression is satisfied: 0.80 < nN/nP < 1.00 ([0058], Table 1, 1.7225/1.9229 = .921 which is within the claimed range) where nN: a refractive index of the lens having the negative refractive power ([0056], GR1, G1) in the vibration-proof lens group ([0082], shifting one lens group or more of the lens groups included in the lens system), and nP: a refractive index of the lens having the positive refractive power ([0056], GR3, G5) in the vibration-proof lens group ([0082], shifting one lens group or more of the lens groups included in the lens system). It would have been obvious to one of skill of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Nishio with the vibration free lenses of Kuroda to reduce fluctuation of aberration (Kuroda, [0083]).
Regarding claim 7, Nishio discloses the invention as described in claim 6 but does not teach wherein the following conditional expression is satisfied: 1.20 < vN/vP < 2.40 where vN: an Abbe number of the lens having the negative refractive power in the (41.207/20.88 = 2.05 which is within the claimed range) where vN: an Abbe number of the lens having the negative refractive power ([0056], GR2, G4) in the vibration-proof lens group ([0082]), and vP: an Abbe number of the lens having positive refractive power ([0056], GR3, G5) in the vibration-proof lens group ([0082]). It would have been obvious to one of skill of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Nishio with the vibration free lenses of Kuroda to reduce fluctuation of aberration (Kuroda, [0083]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. US 2014/0268365 in view of Ogata JPO 2013-235218 A. An English machine translation has been provided for the foreign patent publication.
Regarding claim 9, Nishio discloses the invention as described in claim 8 but does not teach wherein the following conditional expression is satisfied: 0.70 < (-fN) / fP < 2.00 where fN: a focal length of the lens that is disposed to the image side of the focusing lens group and has the negative refractive power, and fP: a focal length of the lens that is disposed to the image side of the lens having negative refractive power, and has positive refractive power. However, Ogata teaches wherein the following conditional expression is satisfied: 0.70 < (-fN) / fP < 2.00 (-(-66.53)/36.3 = 1.83 which is within the claimed range) where fN: a focal length of the lens that is disposed to the image side of the focusing lens group and has the negative refractive power (L51, fN, [0147])., and fP: a focal length of the lens that is disposed to the image side of the lens having (L52, fP, [0115]). It would have been obvious to one of skill of ordinary skill in the art before the effective filing date of the invention to provide the optical system of Nishio with the lens formation of Ogata to suppress aberration (Ogata, [0017]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872